Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 02/26/21 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "thin linear laser beam" and “thin line laser beam” in claim 7, line 3, line 5, and claim 8, line 5, is a relative term which renders the claim indefinite.  The term "thin linear laser beam" and “thin line laser beam” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the relative term “thin” in each of the above phrases renders the phrase and the scope of the claim unclear.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al., US 2003/0216012.
Sasaki et al. shows the invention as claimed including a laser irradiation method comprising:
Generating laser light (SB/LB);
Generating a thin linear laser beam parallel to a moving direction of a substrate (see stripe shaped portions 40 and moving direction of substrate A and B) from the laser light using a cylindrical lens 50; and
Irradiating a predetermined region of the substrate covered with an amorphous silicon thin film with the generated laser beam (see figs. 4 and paragraph 0065) and forming a polysilicon film in the predetermined region (see figs. 6-7 and paragraphs 0069-0071).
With respect to dependent claim 8, the method also comprises: wherein the substrate includes a plurality of predetermined regions 24 in one row parallel to the moving direction; and in the irradiation step, each of the plurality of predetermined regions included in the one row is irradiated with .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takenouchi et al., U.S. Patent 5,561,081, discloses irradiating a semiconductor substrate with laser light in a linear shape using a cylindrical lens 42 (see, for example, col. 7-line 65 to col. 8-line 39). Noguchi, U.S. Patent 5,767,003, discloses irradiating a semiconductor film with a line shaped laser beam in a direction perpendicular or parallel to the moving direction of the substrate (see abstract). Furthermore, Noguchi et al., U.S. Patent 5,817,548, discloses irradiating a laser to an amorphous semiconductor film perpendicular or parallel to the moving direction of the substrate (see figs. 2B-2C and col. 6-lines 46-61). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A BOOTH whose telephone number is (571)272-1668.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




									/RICHARD A BOOTH/                                                                                                                                  Primary Examiner, Art Unit 2812                                                                      

March 12, 2021